Name: Council Regulation (EEC) No 1052/90 of 23 April 1990 on the application of Decision No 2/89 of the EEC/EFTA Joint Committee on common transit amending the Convention of 20 May 1987 on a common transit procedure
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  monetary relations
 Date Published: nan

 No L 108/328 . 4. 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1052/90 of 23 April 1990 on the application of Decision No 2/89 of the EEC/EFTA Joint Committee on common transit amending the Convention of 20 May 1987 on a common transit procedure THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 15 (3) (b) of the Convention between the European Economic Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure (') empowers the Joint Committee established by that Convention to adopt by decision amendments to the defi ­ nition of the ecu as set out in Article 10 (3) of the Convention ; Whereas the Joint Committee has decided to amend Article 10 (3) of the said Convention in order to take account of the recent change in Community rules gover ­ ning the definition of the ecu ; Whereas that amendment was the subject of Decision No 2/89 of the Joint Committee ; whereas measures to implement that Decision should therefore be taken, HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/89 of the EEC/EFTA Joint Committee on common transit amending the Convention of 20 May 1987 on a common transit procedure shall apply within the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 April 1990 . For the Council The President A. REYNOLDS (') OJ No L 226, 13 . 8 . 1987, p. 2.